Citation Nr: 1443594	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-31 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, National Cemetery Administration, Memorial Programs Service Processing Site, Nashville, TN

THE ISSUE

Entitlement to a government-furnished headstone or marker.


REPRESENTATION

Appellant represented by:   William H. Lutz, Bent County Veterans Service Officer


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from June 1916 to July 1919.  The Veteran died in November 1973.  The Appellant is his daughter, [redacted].

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Service Processing Site in Nashville, Tennessee, which denied the Appellant's claim for a government-furnished headstone or marker.

The Appellant requested a videoconference hearing before the Board in an August 2010 substantive appeal, and the requested hearing was scheduled for September 2014.  However, prior to the hearing, the Appellant withdrew the appeal, as discussed below.  Therefore, the hearing request is also considered withdrawn. 


FINDING OF FACT

In September 2014, prior to promulgation of a decision in the appeal, the Appellant's representative submitted a statement indicating the Appellant's desire to withdraw from appeal her claim of entitlement to a government-furnished headstone or marker.


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to entitlement to a Government-furnished headstone or marker have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. §§, 202.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Appellant perfected an appeal as to the issue of entitlement to a Government-furnished headstone or marker, but in September 2014, the Appellant's representative submitted a written statement stating that the Appellant wished to withdraw her appeal. 

As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to entitlement to a government-furnished headstone or marker, and the appeal as to that issue is dismissed. 


ORDER

The appeal as to the issue of entitlement to a government-furnished headstone or marker is dismissed.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


